Citation Nr: 1803302	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 20, 1991 to November 11, 1991 and from February 2003 to April 2004.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected tinea pedis.  Before a decision can be reached on this claim, additional development is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Board notes that the Veteran was afforded VA examinations for his skin in October 2012 and June 2016.  In a brief dated in December 2017, the Veteran's representative argued that the VA examiners did not adequately assess his condition because they did not examine the Veteran during an active phase of his condition.

The Board agrees that the October 2012 and June 2016 VA examination reports are not sufficient upon which to base a decision.  In this regard, although the examiners noted that the Veteran's condition was treated with medication, the examiners stated that the Veteran did not have any visible skin conditions and did opine to the percentage of body parts affected by the disorder.  The Court has determined that, to the extent possible, VA medical examinations should be scheduled during active phases of skin disorders.  See Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed).  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's documented medical history so an opinion can be rendered as to the percentage of body parts that could be affected during an active phase.  On remand, the Veteran should be afforded another VA examination, if possible during an active phase of his tinea pedis.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.

2.  After completing the above development, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected tinea pedis.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his tinea pedis to give the best indication of the disorder at its worst.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected tinea pedis.  All signs and symptoms necessary for rating the skin disorder under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of the previous manifestations documented in his treatment records and on the Veteran's own reports as to his history. 

The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.

Any and all opinions must be accompanied by a complete rationale.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran and his representative sufficient time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




